Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The claims 21-40 are pending and are considered in this Office Action.

Priority
This application is a CON of 14/927,827 filed on 10/30/2015 and Patented as PAT 11121999.

Objections
Claim 35 is objected to because of the following informalities: 
In line 1, “computer-readable memory device” should be changed to “non-transitory computer-readable memory device”;
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 28 and 33 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Magi.
As to claim 28,  Magi teaches a method executed at one or more computing devices, the method comprising: scheduling delivery of a notification associated with a communication associated with a first user on a wearable computing device associated with the first user based on a physical proximity of the first user with a second user (See at least ¶ [0109], “wearable electronic device may also generate, based on GPS information received from one or more other users, proximity alerts, which may be configured to provide alerts for other users getting too close or getting too far away from a user operating wearable electronic device 10a”); receiving data from one or more sensors of the wearable computing device (See at least ¶ [0109], “device control logic in wearable electronic device 10a may cause a proximity alert to be generated when other users are within a predetermined distance-as set by the first user-of the first user (e.g., within a predetermined distance of wearable electronic device 10a)”); and in response to the data received from the one or more sensors of the wearable computing device indicating the physical proximity of the first user with the second user, instructing the wearable computing device to provide the notification (See at least ¶ [0112], “wearable electronic device 10a may provide a notification 80 on a map, which may be displayed on display 18a for emergency messages received from users of like wearable electronic device”).

As to claim 33, Magi teaches the method of claim 28. Magi further teaches wherein instructing the wearable computing device to provide the notification includes instructing the wearable computing device to provide the notification in response to the data received from the one or more sensors of the wearable computing device indicating the physical proximity of the first user with the second user and based on a current time or date (See at least ¶ [0109], “wearable electronic device may also generate, based on GPS information received from one or more other users, proximity alerts, which may be configured to provide alerts for other users getting too close or getting too far away from a user operating wearable electronic device 10a…to try and avoid a collision, etc.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Choudhary et al. (hereinafter referred to as Choudhary) (U. S. Pub. No. 2014/0337451 A1) in view of Magi (U. S. Pub. No. 2015/0189056 A1).
As to claim 21, Choudhary teaches a computing device comprising: a communication interface configured to communicate wirelessly with a wearable device associated with a user (See at least ¶ [0071], “The activity tracking device 100 is contained in a housing, which may be worn or held by a user. The housing may be in the form of a wristband, a clip on device, a wearable device, or may be held by the user either in the user’s hand or in a pocket or attached to the user’s body”; and ¶ [0081], “the remote device 200 can communicate or be set to communicate with activity tracking device 100”); a memory; and one or more processors coupled to the memory and the communication interface, the one or more processors executing a communication application in conjunction with instructions stored in the memory, wherein the one or more processors are configured (¶ [0081], “provides applications to devices, such as an application store. Once the activity tracking application 202 is installed in the remote device, the remote device 200 can communicate or be set to communicate with activity tracking device 100”), whether to present a notification regarding the communication on the wearable computing device associated with the user (See at least ¶ [0071], “The activity tracking device 100 is contained in a housing, which may be worn or held by a user. The housing may be in the form of a wristband, a clip on device, a wearable device, or may be held by the user either in the user’s hand or in a pocket or attached to the user’s body”; and ¶ [0081], “the remote device 200 can communicate or be set to communicate with activity tracking device 100”; and ¶ [0183], “a system for providing notification to a user device…In response to detection of the unusual activity, message logic 1356 is invoked to generate a message for sending to the user”); determining not to present the notification on the wearable computing device, add the communication to a stream of information accessible to the user without presenting the notification on the wearable computing device (See at least [0178], “if a passing event is detected which affects a ranking below the threshold ranking, then notification messages are not sent to all the participating users, but are sent to the users whose rankings have been affected”); add the communication to a stream of information accessible to the user without presenting the notification on the wearable computing device (See at least ¶ [0193], “Furthermore, the device or the system collating the data streams may calculate metrics derived from this data”).
Although Choudhary teaches the substantial features of the claimed invention, Choudhary fails to expressly teach wherein for a communication addressed to the user, determine a likelihood of interaction with the communication by the user based on interactions with previous communications by the user.
In analogous teaching, Magi exemplifies this wherein Magi teaches wherein for a communication addressed to the user, determine a likelihood of interaction with the communication by the user based on interactions with previous communications by the user (See at least ¶ [0074], “a device-type ID may be part of a media access control (MAC) address, which wearable electronic device 10a may broadcast using wireless communication circuitry for WiFi connections”; and ¶ [0079], “Device control logic in wearable electronic 10a device may receive the touch input data, may associate the interactions with inputs for selecting a preconfigured message on display 18a, which a user may select to communicate to another user”; and ¶ [0092], “to make the determination, device control logic may determine whether a preconfigured message was previously selected before the simultaneous touch input was registered”).
Thus, given the teaching of Magi, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Magi, system and method for using wearable device for wireless communication, into Choudhary, communication system and method for notification regarding activity detected from monitoring device, for method and system of communicating wearable device associated with a user. One of the ordinary skills in the art would have been motivated because the method and system can be used to communicate a selected preconfigured message to one or more selected electronic devices (See Magi: ABSTRACT).

As to claim 22, Choudhary and Magi teach the computing device of claim 21. Magi further teaches wherein the one or more processors are configured to determine whether to present the notification on the wearable computing device based on the likelihood of interaction by the recipient and which device, of a plurality of devices associated with the recipient, the recipient is currently using Magi teaches wherein for a communication addressed to the user, determine a likelihood of interaction with the communication by the user based on interactions with previous communications by the user (See at least ¶ [0074], “a device-type ID may be part of a media access control (MAC) address, which wearable electronic device 10a may broadcast using wireless communication circuitry for WiFi connections”; and ¶ [0079], “Device control logic in wearable electronic 10a device may receive the touch input data, may associate the interactions with inputs for selecting a preconfigured message on display 18a, which a user may select to communicate to another user”).
Thus, given the teaching of Magi, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Magi, system and method for using wearable device for wireless communication, into Choudhary, communication system and method for notification regarding activity detected from monitoring device, for method and system of communicating wearable device associated with a user. One of the ordinary skills in the art would have been motivated because the method and system can be used to communicate a selected preconfigured message to one or more selected electronic devices (See Magi: ABSTRACT).

As to claim 23, Choudhary and Magi teach the computing device of claim 21. Magi further teaches wherein the one or more processors are configured to determine whether to present the notification on the wearable computing device based on the likelihood of interaction by the recipient and a current context of the recipient (See at least ¶ [0074], “a device-type ID may be part of a media access control (MAC) address, which wearable electronic device 10a may broadcast using wireless communication circuitry for WiFi connections”; and ¶ [0079], “Device control logic in wearable electronic 10a device may receive the touch input data, may associate the interactions with inputs for selecting a preconfigured message on display 18a, which a user may select to communicate to another user”).
Thus, given the teaching of Magi, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Magi, system and method for using wearable device for wireless communication, into Choudhary, communication system and method for notification regarding activity detected from monitoring device, for method and system of communicating wearable device associated with a user. One of the ordinary skills in the art would have been motivated because the method and system can be used to communicate a selected preconfigured message to one or more selected electronic devices (See Magi: ABSTRACT).

As to claim 24, Choudhary and Magi teach the computing device of claim 21. Choudhary further teaches wherein the current context of the recipient includes a current location of the recipient and a current activity of the recipient (See at least ¶ [0176], “the identities of the users that are involved in or affected by the event, the current activity state of a give user, a calendar of a user, a location of a user, time of day, etc.”).

As to claim 25, Choudhary and Magi teach the computing device of claim 21. Choudhary further teaches wherein the one or more processors are further configured to, in response to determining not to present the notification on the wearable computing device, instruct a different computing device associated with the recipient to present notification (See at least [0178], “if a passing event is detected which affects a ranking below the threshold ranking, then notification messages are not sent to all the participating users, but are sent to the users whose rankings have been affected).

As to claim 26, Choudhary and Magi teach the computing device of claim 21. Magi further teaches wherein the one or more processors are further configured to clear a second notification presented on the wearable computing device associated with a second communication in response to activity on a different computing device associated with the recipient (See at least ABSTRACT, “provide for a wearable electronic device, such as a bracelet, watch, wristband or armband”; FIG 8, “selecting a preconfigured message to communicate, and selecting one or more other electronic devices to which to communicate a preconfigured message” ).
Thus, given the teaching of Magi, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Magi, system and method for using wearable device for wireless communication, into Choudhary, communication system and method for notification regarding activity detected from monitoring device, for method and system of communicating wearable device associated with a user. One of the ordinary skills in the art would have been motivated because the method and system can be used to communicate a selected preconfigured message to one or more selected electronic devices (See Magi: ABSTRACT).

As to claim 27, Choudhary and Magi teach the computing device of claim 21. Choudhary further teaches wherein the communication is one of an email, a calendar item, a text message, a task, and a note ( (See at least [0079], “The wireless communication logic 148 is configured for communication of activity tracking device with another computing device by way of a wireless signal”).

Claims 29-32 are rejected under 35 U.S.C. 103  as being unpatentable over Magi in view of Ohki et al.(hereinafter referred to as Ohki) (U. S. Patent No. 9432498 B2).
As to claim 29, Magi teaches the method of claim 28. However Magi fails to expressly teach wherein the communication is one of an email, a calendar item, a text message, a task, and a note.
In analogous teaching, Ohki exemplifies this wherein Ohki teaches wherein the communication is one of an email, a calendar item, a text message, a task, and a note (See at least Col. 13, lines 18-20, “the user is to be notified of an upcoming meeting scheduled in a calendar of the electronic device the wearable device produces heat”).
Thus, given the teaching of Ohki, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Ohki, method and system of communicating between wearable devices and users, into Magi, system and method for using wearable device for wireless communication, for method and system of communicating wearable device associated with a user. One of the ordinary skills in the art would have been motivated because the method and system can be used to initiating execution of predefined actions in wearable devices and communication devices based on gestures (See Ohki: ABSTRACT).

As to claim 30, Magi teaches the method of claim 28. However, Magi fails to expressly teaches wherein the notification includes a reminder of an upcoming meeting.
In analogous teaching, Ohki exemplifies this wherein Ohki teaches wherein the notification includes a reminder of an upcoming meeting (See at least Col. 13, lines 18-20, “the user is to be notified of an upcoming meeting scheduled in a calendar of the electronic device the wearable device produces heat”).
Thus, given the teaching of Ohki, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Ohki, method and system of communicating between wearable devices and users, into Magi, system and method for using wearable device for wireless communication, for method and system of communicating wearable device associated with a user. One of the ordinary skills in the art would have been motivated because the method and system can be used to initiating execution of predefined actions in wearable devices and communication devices based on gestures (See Ohki: ABSTRACT).

As to claim 31, Magi and Ohki teach the method of claim 30. Ohki further teaches wherein providing information about the upcoming meeting in response to gesture (See at least ABSTRACT, “initiating execution of predefined actions in wearable devices and communication devices based on gestures made with the wearable devices and/or heat applied to a surface of the wearable devices”; Col. 13, lines 18-20, “the user is to be notified of an upcoming meeting scheduled in a calendar of the electronic device the wearable device produces heat”).
Thus, given the teaching of Ohki, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Ohki, method and system of communicating between wearable devices and users, into Magi, system and method for using wearable device for wireless communication, for method and system of communicating wearable device associated with a user. One of the ordinary skills in the art would have been motivated because the method and system can be used to initiating execution of predefined actions in wearable devices and communication devices based on gestures (See Ohki: ABSTRACT).

As to claim 32, Magi and Ohki teach the method of claim 30. Ohki further teaches wherein the information about the upcoming meeting includes contact information for at least one person attending the upcoming meeting (See at least Col.3, lines 31-35, “exchanging contact information with the second communication device. If two users e.g. shake hands, their communication devices exchanges contact information without any further input from the users and thus achieving an efficient and fun way of trading contact information”; Col. 13, lines 18-20, “the user is to be notified of an upcoming meeting scheduled in a calendar of the electronic device the wearable device produces heat”).
Thus, given the teaching of Ohki, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Ohki, method and system of communicating between wearable devices and users, into Magi, system and method for using wearable device for wireless communication, for method and system of communicating wearable device associated with a user. One of the ordinary skills in the art would have been motivated because the method and system can be used to initiating execution of predefined actions in wearable devices and communication devices based on gestures (See Ohki: ABSTRACT).

Claims 34 is rejected under 35 U.S.C. 103  as being unpatentable over Magi in view of Arabo et al.(hereinafter referred to as Arabo) (U.S. Pub. No. 2013/0346521 A1).
As to claim 34, Magi teaches the method of claim 28. However, Magi fails to expressly teaches wherein determining a priority of the communication and selecting between providing the notification as a push notification and a pull notification based on the priority of the communication.
In analogous teaching, Arabo exemplifies this wherein Arabo teaches wherein determining a priority of the communication and selecting between providing the notification as a push notification and a pull notification based on the priority of the communication (See at least ABSTRACT, “a first push notification associated with a first priority level for display on the user system; receiving, by the user system, a second push notification associated with a second priority level for display on the user system, the second priority level being higher than the first priority level”).
Thus, given the teaching of Arabo, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Arabo, method and system of for priority based notification for devices, into Magi, system and method for using wearable device for wireless communication, for method and system of communicating wearable device associated with a user. One of the ordinary skills in the art would have been motivated because the method and system can be used to initiating push or pull notification based on the priority level (See Arabo: ABSTRACT).

Claims 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over by Choudhary in view of Ohki
As to claim 35, Choudhary teaches a computer-readable memory device with instructions stored thereon to provide, when executed by one or more processors, a set of functions, the set of function comprising: identifying, based on calendar information of a user, an upcoming meeting for the user associated with a wearable computing device (See at least See at least ¶ [0071], “The activity tracking device 100 is contained in a housing, which may be worn or held by a user. The housing may be in the form of a wristband, a clip on device, a wearable device, or may be held by the user either in the user’s hand or in a pocket or attached to the user’s body”; and ¶ [0176], “the identities of the users that are involved in or affected by the event, the current activity state of a give user, a calendar of a user, a location of a user, time of day, etc.”); determine a current location of the user (See at least ¶ [0176], “the identities of the users that are involved in or affected by the event, the current activity state of a give user, a calendar of a user, a location of a user, time of day, etc.”); determine an estimated arrival time of the user for the upcoming meeting based on the current location of the user (See at least ¶ [0176], “the identities of the users that are involved in or affected by the event, the current activity state of a give user, a calendar of a user, a location of a user, time of day, etc.”).
However, Choudhary fails to expressly teach wherein initiating transmission of a notification to another user associated with the upcoming meeting based on the estimated arrival time of the user.
In analogous teaching, Ohki exemplifies this wherein Ohki teaches wherein initiating transmission of a notification to another user associated with the upcoming meeting based on the estimated arrival time of the user (See at least Col. 13, lines 18-20, “the user is to be notified of an upcoming meeting scheduled in a calendar of the electronic device the wearable device”).
Thus, given the teaching of Ohki, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Ohki, method and system of communicating between wearable devices and users, into Choudhary, communication system and method for notification regarding activity detected from monitoring device, for method and system of communicating wearable device associated with a user, for method and system of communicating wearable device associated with a user. One of the ordinary skills in the art would have been motivated because the method and system can be used to initiating execution of predefined actions in wearable devices and communication devices based on gestures (See Ohki: ABSTRACT).

As to claim 36, Choudhary and ohki teach the computer-readable memory device of claim 35. Choudhary further teaches wherein initiating transmission of the notification includes initiating transmission of the notification in response to user input (See at least ¶ [0168], “a private notification may be sent in response to detection of a user being close to taking first place”).

As to claim 37, Choudhary and Ohki teach the computer-readable memory device of claim 35. Choudhary teaches wherein the notification includes the estimated arrival time (See at least ¶ [0176], “the identities of the users that are involved in or affected by the event, the current activity state of a give user, a calendar of a user, a location of a user, time of day, etc.”)

As to claim 38, Choudhary and Ohki teach the computer-readable memory device of claim 35. Ohki further teaches wherein providing reminder for the upcoming meeting  (See at least Col. 13, lines 18-20, “the user is to be notified of an upcoming meeting scheduled in a calendar of the electronic device the wearable device”).
Thus, given the teaching of Ohki, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Ohki, method and system of communicating between wearable devices and users, into Choudhary, communication system and method for notification regarding activity detected from monitoring device, for method and system of communicating wearable device associated with a user, for method and system of communicating wearable device associated with a user. One of the ordinary skills in the art would have been motivated because the method and system can be used to initiating execution of predefined actions in wearable devices and communication devices based on gestures (See Ohki: ABSTRACT).

As to claim 39, Choudhary and Ohki teach the computer-readable memory device of claim 35. Ohki further teaches wherein the set of functions further comprising providing information on the wearable computing device regarding an attendee of the upcoming meeting (See at least Col.3, lines 31-35, “exchanging contact information with the second communication device. If two users e.g. shake hands, their communication devices exchanges contact information without any further input from the users and thus achieving an efficient and fun way of trading contact information; and Col. 13, lines 18-20, “the user is to be notified of an upcoming meeting scheduled in a calendar of the electronic device the wearable device”).
Thus, given the teaching of Ohki, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Ohki, method and system of communicating between wearable devices and users, into Choudhary, communication system and method for notification regarding activity detected from monitoring device, for method and system of communicating wearable device associated with a user, for method and system of communicating wearable device associated with a user. One of the ordinary skills in the art would have been motivated because the method and system can be used to initiating execution of predefined actions in wearable devices and communication devices based on gestures (See Ohki: ABSTRACT).

As to claim 40, Choudhary and Ohki teach the computer-readable memory device of claim 39. Choudhary further teaches wherein providing the information regarding the attendee of the upcoming meeting includes automatically scheduling the providing of the information based on at least one selected from a group consisting of a time, a current activity of the user, the current location of the user, a device network status, a proximity of the wearable computing device to a device used by the attendee, and  the calendar information of the user (See at least ¶ [0176], “the identities of the users that are involved in or affected by the event, the current activity state of a give user, a calendar of a user, a location of a user, time of day, etc.”).


Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure. 
Ho et al. (U. S. Patent No. 8184983 B1) teaches wireless directional identification and subsequent communication between wearable electronic devices. Linsky et al. (U. S. Patent. No. 9000887 B2) teaches method and apparatus for communicating control information by a wearable device to control mobile and consumer electronic devices. Abbott et al. (U. S. Patent No. 6801223 B1) teaches managing interactions between computer users’ context models.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number (571) 272-3345. The examiner can normally be reached on Monday-Thursday, 9am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



John Fan
/J.F/Examiner, Art Unit 2456 11/01/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456